Case 1:19-cv-21551-CMA Document 221-4 Entered on FLSD Docket 05/08/2020 Page 1 of 7




                            Exhibit 17
Case 1:19-cv-21551-CMA Document 221-4 Entered on FLSD Docket 05/08/2020 Page 2 of 7


                                    EUROPEAN COMMISSION
                                    Competition DG


                                    Cartels


                                                                      Brussels, 29 April 2020
                                                                      COMP/G/ChRD/jve *D/2020/053700

                                                                      Salmar ASA
                                                                      Industriveien 51
                                                                      NO-7266 Kverva
                                                                      Norway

                                                                      Via:

                                                                      Advokatfirmaet Schjødt AS
                                                                      Ruseløkkveien 14-16
                                                                      0251 Oslo
                                                                      Norway

                                                                      For the attention of:
                                                                      Mr. Olav Kolstad, Partner

                                                                      By e-mail: olav.kolstad@schjodt.no


      Subject:          European Commission Case AT.40606 Farmed Atlantic Salmon:
                        Court Order of 6 April 2020 and Production Request of 9 April 2020 in
                        the Farm-raised salmon and salmon products antitrust litigation before
                        the United States District Court Southern District of Florida


      Dear Mr Kolstad,


      1. I refer to your email of 20 April 2020 whereby you informed the European
         Commission (the "Commission"), through its services at the Directorate-General
         Competition in charge of applying European Union competition law (“DG
         Competition”), of an order issued by Judge Cecilia M. Altonaga of the United States
         District Court Southern District of Florida (the “Court”) on 6 April 2020 (the
         “Order”) in the context of the Farm-raised salmon and salmon products antitrust
         litigation before that Court1. This antitrust litigation involves as Defendant your
         client Salmar ASA (“your Client”) who at the same time is an undertaking
         investigated under European Union (“EU”) competition rules by the Commission in
         its on-going proceedings in case AT.40606 Farmed Atlantic Salmon.


      1
          Case No. 19-21551-CIV-ALTONAGA/Goodman.


      Commission européenne, DG COMP GREFFE ANTITRUST, B-1049 Bruxelles, Belgique
      Europese Commissie, DG COMP GREFFE ANTITRUST, B-1049 Brussel, België

      Tel: (32-2) 299 11 11, Fax: (32-2) 295 01 28, e-mail: COMP-GREFFE-ANTITRUST@ec.europa.eu.
Case 1:19-cv-21551-CMA Document 221-4 Entered on FLSD Docket 05/08/2020 Page 3 of 7


      2. Point 5. of the Order stipulates that “Records already produced by Defendants to the
         Department of Justice and other foreign and domestic government entities will be
         produced to Plaintiffs upon request.” Based on this Order, the Plaintiffs on 9 April
         2020 requested from your Client to produce “All documents produced by you to any
         government or government agency outside of the United States, including but not
         limited to representatives of the European Commission and the European Union, in
         connection with any investigation relating to alleged anticompetitive or antitrust
         activities or conduct in the salmon market” (the “Production Request”) within 30
         days after service of this request. Moreover, we understand from the Plaintiffs’
         Production Request of 9 April 2020 and in particular point 17 of its Instructions that
         the Production Request is continuing in nature and requires your Client to provide to
         the Plaintiffs supplemental responses if, in the time between its original response and
         the time set for trial, your Client would produce further documents to the
         Commission.


      3. Depending on the meaning of the term ‘documents produced to the European
         Commission’, the material and temporal scope of the Production Request could
         possibly include (i) all documents of your Client which the Commission would have
         possibly copied during inspections, and (ii) all documents your Client would have
         already submitted, or would possibly in future submit, to the Commission. This
         would include your Client’s possible replies to Commission requests for information,
         as well as possible leniency statements and possible settlement submissions
         (hereinafter referred to altogether as the “Requested Documents”).


      4. In this connection, the purpose of this letter is to inform you about of the concerns of
         the Commission’s services at DG Competition regarding the disclosure of the
         Requested Documents in proceedings before the Court.


      5. This letter describes the relevant EU law framework as set out in the EU Directive on
         Antitrust Damages Actions2 and other legal texts, which informs the position of the
         Commission's services at DG Competition on the Order and the Production Request.


      6. The concerns set out below are based on the relevant EU law framework, as it applies
         to disclosure in damages actions before the national courts of the EU Member States
         (“EU national courts”). We would respectfully request that these principles and
         limitations should be accorded recognition by non-EU courts in the light of the
         principle of international comity. These concerns have been successfully invoked by
         the Commission, by reference to principles of international comity, in a number of
         interventions3 before courts in the United States or in connection with proceedings
         before US courts.


      2
          Directive 2014/104/EU of the European Parliament and of the Council of 26 November 2014 on certain
            rules governing action for damages under national law for infringements of the competition law
            provisions of the Member States and of the European Union, OJ L 349, 5.12.2014, p. 1-19 (the "EU
            Directive on Antitrust Damages Actions").

      3
          Most recently, the Commission’s services have intervened in re Jeffrey Laydon v. Mizuho Bank, Ltd.;
           Case No. 12-CV-3419 (S.D.N.Y. 2014). See also Commission's interventions in (i) re Air Cargo
           Shipping Services Antitrust Litigation, M.D.L. No. 1775 (E.D.N.Y), (ii) re TFT-LCD (Flat Panel)
           Antitrust Litigation, No. M: 07-1827 (N.D. Cal. 2011), Special Master’s Order Denying Motion of
                                                             2
Case 1:19-cv-21551-CMA Document 221-4 Entered on FLSD Docket 05/08/2020 Page 4 of 7


      7. Of particular relevance for the case at hand are those rules and principles laid down in
         the EU Directive on Antitrust Damages Actions which are applicable when parties
         ask EU national courts to order the disclosure of evidence included in the file of a
         competition authority (i.e. a competition authority of an EU Member State or the
         European Commission as European competition authority). Those rules and
         principles aim at striking the appropriate balance between the interest of antitrust
         damages claimants to obtain the disclosure of evidence relevant to their claim and the
         interest of the competition authority in protecting the effectiveness of its law
         enforcement procedures in particular where an enforcement procedure is still on-
         going. In the present case, the Commission’s procedure in case AT.40606 Farmed
         Atlantic Salmon, in which your Client is being investigated under EU competition
         rules, is still on-going.


      8. According to Article 6.5.(a) of the EU Directive on Antitrust Damages Actions, in
         case information included in a competition authority’s file was prepared by a natural
         or legal person specifically for the proceedings of a competition authority, EU
         national courts may order the disclosure of this evidence only after a competition
         authority, by adopting a decision or otherwise, has closed its proceedings. This rule
         is also reflected in Article 16a.3 of Regulation (EC) 773/2004, which was introduced4
         to align the rules on the proceedings of the Commission with the rules of the EU
         Directive on Antitrust Damages Actions, restricting the use of information by parties
         to the Commission proceedings. Applied to the present case, in which the
         Commission’s proceedings are still on-going, the provisions of EU law would e.g.
         prevent disclosure of the replies your Client, in relation to possible Commission
         requests for information, would have already submitted and would in future submit to
         the Commission as long as the Commission has not, by adopting a decision or
         otherwise, closed its proceedings. This understanding of Article 6.5.(a) is also
         confirmed by recital 25 of the EU Directive on Antitrust Damages Actions with
         specific reference to replies to competition authorities’ requests for information. The
         rationale behind this rule is that early disclosure of documents specifically created for
         the purposes of the Commission's proceedings would unduly interfere with the on-
         going Commission proceedings. Disclosure of the investigated parties’ replies to
         Commission requests for information would also contribute to revealing the
         Commission’s investigative strategy by indicating which questions the Commission
         asked to the investigated parties and which documents it requested from them.


      9. According to Article 6.6. of the EU Directive on Antitrust Damages Actions, for the
         purpose of actions for damages, EU courts cannot at any time order a party or a third
         party to disclose leniency statements5 or settlement submissions6. Indeed, the


            Direct Purchaser Plaintiffs to Compel Hitachi to Produce Foreign Regulatory Documents, No. M:07-
            cv-01827-si (April 26, 2011) (iii) Re Vitamins Antitrust Litigation, Mise. No. 99-197, Docket No.
            3079 (D.D.C. May 20, 2002) or (iv) Re: Methionine Antitrust Litigation, No. C-99-3491, MDL no.
            1311 (N.D. Cal. June 17, 2002).

      4
          Commission Regulation (EU) 2015/1348 of 3 August 2015 amending Regulation (EC) No 773/2004
            relating to the conduct of proceedings by the Commission pursuant to Articles 81 and 82 of the EC
            Treaty, OJ L 208, 5.8.2015, p. 3–6.

      5
          Article 2(16) of the EU Directive on Antitrust Damages Actions defines ‘leniency statement’as “an oral
            or written presentation voluntarily provided by, or on behalf of, an undertaking or a natural person to
            a competition authority or a record thereof, describing the knowledge of that undertaking or natural
                                                                3
Case 1:19-cv-21551-CMA Document 221-4 Entered on FLSD Docket 05/08/2020 Page 5 of 7


             Commission considers that the disclosure of leniency statements and settlement
             submissions is liable to have detrimental effects on the effectiveness of the
             enforcement of the EU competition rules by the Commission by deterring
             undertakings from cooperating with the Commission. Leniency programs and
             settlement procedures are considered to be of utmost importance for the work of the
             Commission in detecting and sanctioning cartel infringements7.


      10. Apart from leniency statements, settlement submissions and other documents
          specifically created for the purposes of a competition authority’s proceedings, another
          category under EU law are pre-existing documents, which exist independently from
          competition authorities’ proceedings and which are contemporaneous to the
          behaviour a competition authority is investigating. The category of pre-existing
          documents includes documents copies of which a competition authority, such as the
          Commission, obtained through inspections it conducted at the investigated parties.


      11. Under EU law, pre-existing documents are not, as such, protected from disclosure.
          Nevertheless, proportionality criteria that apply to any orders and requests for the
          disclosure of any type of documents remain applicable in their regard, and, in
          particular, to orders and requests concerning documents included in the file of a
          competition authority. In this context, we note that the Plaintiffs’ Production Request
          is framed in very broad terms, as it simply seeks disclosure of “All documents
          produced by you to any government or government agency outside of the United
          States, including but not limited to representatives of the European Commission and
          the European Union, in connection with any investigation relating to alleged
          anticompetitive or antitrust activities or conduct in the salmon market”. In this
          respect, we would draw your attention to Article 6.4.(a) of the Directive on Antitrust
          Damages Actions and its recital 23. Article 6.4.(a) requires an EU national court,
          which is seized of a damages action, when assessing the proportionality of an order to
          disclose information, to consider “whether the request has been formulated
          specifically with regard to the nature, subject matter or contents of documents
          submitted to a competition authority or held in the file thereof, rather than by a non-
          specific application concerning documents submitted to a competition authority”. In
          this context, recital 23 explains that “The requirement of proportionality should be
          carefully assessed when disclosure risks unravelling the investigation strategy of a
          competition authority by revealing which documents are part of the file or risks
          having a negative effect on the way in which undertakings cooperate with the
          competition authorities. … Disclosure requests should therefore not be deemed to be
          proportionate where they refer to the generic disclosure of documents in the file of a
          competition authority relating to a certain case, or the generic disclosure of


            person of a cartel and describing its role therein, which presentation was drawn up specifically for
            submission to the competition authority with a view to obtaining immunity or a reduction of fines
            under a leniency programme, not including pre-existing information”.

      6
          Article 2(18) of the EU Directive on Antitrust Damages Actions defines ‘settlement submission’ as “a
            voluntary presentation by, or on behalf of, an undertaking to a competition authority describing the
            undertaking's acknowledgement of, or its renunciation to dispute, its participation in an infringement
            of competition law and its responsibility for that infringement of competition law, which was drawn up
            specifically to enable the competition authority to apply a simplified or expedited procedure”.

      7
          See also recital 26 of the EU Directive on Antitrust Damages Actions.

                                                                4
Case 1:19-cv-21551-CMA Document 221-4 Entered on FLSD Docket 05/08/2020 Page 6 of 7


             documents submitted by a party in the context of a particular case. Such wide
             disclosure requests would not be compatible with the requesting party's duty to
             specify the items of evidence or the categories of evidence as precisely and narrowly
             as possible.”


      12. With regard to its investigation in case AT.40606 Farmed Atlantic Salmon, the
          Commission considers that the very broad scope of the Production Request risks
          unravelling the Commission’s investigation strategy by revealing which documents
          are part of its file and also risks having a negative effect on the way in which the
          Defendants cooperate with the Commission in that case. This is a matter of serious
          concern, particularly because the Commission’s investigation is still on-going.


      13. In conclusion, as a matter of international comity, the Commission’s services at DG
          Competition have serious concerns regarding the disclosure of the Requested
          Documents in proceedings before the Court, in so far as, and subject to the meaning
          of ‘documents produced to the European Commission’8, the Production Request:


                does not exclude leniency statements and settlement submissions; and


                relates to other documents that your Client would already have specifically
                 created, or would in future specifically create, for the proceedings of the
                 Commission in case AT.40606 Farmed Atlantic Salmon before these proceedings
                 are closed; and


                is generically and unspecifically formulated by reference to all pre-existing
                 documents copies of which the Commission would already have obtained from
                 your Client or would in future obtain from your Client in its proceedings in case
                 AT.40606 Farmed Atlantic Salmon.


      14. I would request you to keep DG Competition duly informed of any developments in
          the above referenced antitrust litigation as regards any documents submitted by your
          Client to the Commission in the context of its on-going investigation in case
          AT.40606 Farmed Atlantic Salmon.


      15. If necessary, DG Competition wishes to have the opportunity to consider proposing
          to the Commission that it takes whatever action may be warranted to protect its
          interests, including presenting its interests and concerns directly to the Court, as it has
          done before a number of courts in the past9.


      16. Finally, please note that this letter is not a Decision of the Commission, but simply
          represents the views of the services of the Commission at DG Competition. DG


      8
          See point 3. above.

      9
          See footnote 3 above.

                                                        5
Case 1:19-cv-21551-CMA Document 221-4 Entered on FLSD Docket 05/08/2020 Page 7 of 7


         Competition has no objection to this letter being formally submitted to the Court in
         the above-mentioned pending antitrust litigation before Judge Altonaga. However,
         this letter should not be construed as being in support of any particular party in that
         antitrust litigation before the Court. Its sole purpose is to safeguard the interests of
         the Commission as an anti-cartel enforcement authority. The considerations set out
         in this letter therefore apply equally to other parties subject to the Commission
         proceedings in case AT.40606 Farmed Atlantic Salmon.




                                                                     Yours sincerely,


                                                                        (e-signed)


                                                            Cecilio MADERO VILLAREJO
                                                                 Acting Director Cartels
                                                              Deputy Director General DG
                                                                      Competition




                                                     6
